EXHIBIT 10.7

 

OPTICAL MOLECULAR IMAGING, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”), is made as of the
         day of             , 200_ by and between Optical Molecular Imaging,
Inc., a Delaware corporation (the “Company”), and                     
(“Optionee”).

 

RECITAL

 

Pursuant to the 2006 Equity Incentive Plan (the “Plan”) of the Company, the
Board of Directors of the Company or a committee to which administration of the
Plan is delegated by the Board of Directors (in either case, the
“Administrator”) has authorized the granting to Optionee as an employee,
director, consultant or adviser of the Company of a non-qualified stock option
to purchase the number of shares of Common Stock of the Company specified in
Section 1 hereof, at the price specified therein, such option to be for the term
and upon the terms and conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and of the undertakings of the
parties hereto contained herein, it is hereby agreed:

 

1. Number of Shares; Option Price. Pursuant to said action of the Administrator,
the Company hereby grants to Optionee the option (“Option”) to purchase, upon
and subject to the terms and conditions of the Plan,          shares of Common
Stock of the Company (“Shares”) at the price of $             per share. .

 

2. Term. This Option shall expire on the day before the fifth anniversary of the
date of grant of the Option (the “Expiration Date”), unless such Option shall
have been terminated prior to that date in accordance with the provisions of the
Plan or this Agreement. The term “Affiliate” as used herein shall have the
meaning as set forth in the Plan.

 

3. Shares Subject to Exercise. This Option shall be exercisable in installments
as to 25%              on and after                     , 25% of the Shares on
and after                     , 25% of the Shares on and after
                     and 25% of the Shares on and after             , provided,
however, that an installment shall not become exercisable if the Optionee is not
employed as an employee, director, consultant or adviser of the Company, or its
Affiliate, as of such anniversary date. Once exercisable, the Option shall
thereafter remain exercisable as to such Shares for the term specified in
Paragraph 2 hereof, unless Optionee’s employment is terminated pursuant to
Paragraph 6 hereof or the Option is terminated pursuant to a Corporate
Transaction (as defined in Paragraph 15 hereof). The Administrator may condition
the exercise of the Option on the Optionee’s entering into a shareholders
agreement with the Company and other shareholders of the Company which will
restrict the transferability of the Shares and contain other customary
provisions including rights of repurchase or first refusal on the part of the
Company and may include “tag along” rights and/or “drag along” rights.



--------------------------------------------------------------------------------

4. Method and Time of Exercise. The Option may be exercised by written notice
delivered to the Company at its principal executive office stating (i) that
Optionee is in compliance with the non-compete provisions of Paragraph 16
hereof, (ii) that Optionee has no plan to violate Paragraph 16 in the future,
(iii) that Optionee agrees to notify the Company within 10 days of a violation
of Paragraph 16 hereof, and (iv) the number of shares with respect to which the
Option is being exercised together with:

 

(A) a check or money order made payable to the Company in the amount of the
exercise price and any withholding tax, as provided under Section 5 hereof; or

 

(B) the tender to the Company of shares of the Company’s Common Stock owned by
Optionee or surrender of shares of Common Stock then issuable upon exercise of
the Option having a fair market value not less than the exercise price, plus the
amount of applicable federal, state and local withholding taxes so long as such
tender does not, in the Company’s judgment, have an adverse financial or tax
accounting effect on the Company; or

 

(C) the Optionee’s full recourse five-year promissory note with interest at the
AFR rate and secured by a pledge of the shares being acquired in forms approved
by the Company with all proceeds of any sale to be applied first to retire in
full the note (including any accrued interest); or

 

(D) if any other method such as cashless exercise is expressly authorized in
writing by the Administrator, in its sole discretion, at the time of the Option
exercise, the tender of such consideration having a fair market value not less
than the exercise price, plus the amount of applicable federal, state and local
withholding taxes.

 

Only whole shares may be purchased.

 

5. Tax Withholding. As a condition to exercise of this Option, the Company may
require Optionee to pay over to the Company all applicable federal, state and
local taxes which the Company is required to withhold with respect to the
exercise of this Option. At the discretion of the Administrator and upon the
request of Optionee, the minimum statutory withholding tax requirements may be
satisfied by the withholding of shares of Common Stock of the Company otherwise
issuable to Optionee upon the exercise of this Option.

 

6. Exercise on Termination of Employment. If for any reason Optionee ceases to
be employed by the Company or any of its Affiliates (such event being called a
“Termination”), other than For Cause, as defined below, this Option (to the
extent then exercisable) may be exercised in whole or in part at any time within
90 days of the date of such Termination, but in no event after the earlier of
the Expiration Date or a Corporate Transaction which terminates the Option
pursuant to Paragraph 15 hereof. For purposes of this Agreement, “employment”
includes service as an employee, director, consultant or adviser. For purposes
of this Agreement, Optionee’s employment shall not be deemed to terminate by
reason of a transfer to or from the Company or an Affiliate or among such
entities, or sick leave, military leave or other leave of absence approved by
the Administrator, if the period of any such leave does not exceed 90 days or,
if longer, if Optionee’s right to reemployment by the Company or any Affiliate
is guaranteed either contractually or by

 

2



--------------------------------------------------------------------------------

statute. For purposes of this Agreement, “For Cause” shall mean Optionee’s loss
of employment by the Company or any of its Affiliates due to Optionee’s
(a) wilful breach or habitual neglect or continued incapacity to perform
Optionee’s required duties, or commission of acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of Optionee’s duties, or (b) termination for cause under
any employment agreement between the Company and the Optionee (as defined
therein). In the event Optionee’s employment by the Company or any of its
Affiliates is Terminated For Cause, then the Option shall cease to be
exercisable as of the date of such Termination.

 

7. Nontransferability. Except with the express written approval of the
Administrator, this Option may not be assigned or transferred except by will or
by the laws of descent and distribution, and may be exercised only by Optionee
during the Optionee’s lifetime and after the Optionee’s death, by the Optionee’s
personal representative or by the person entitled thereto under the Optionee’s
will or the laws of intestate succession.

 

8. Optionee Not a Stockholder. Optionee shall have no rights as a stockholder
with respect to the Common Stock of the Company covered by this Option until the
date of issuance of a stock certificate or stock certificates to the Optionee
upon exercise of this Option. No adjustment will be made for dividends or other
rights for which the record date is prior to the date such stock certificate or
certificates are issued.

 

9. No Right to Employment. Nothing in the Option granted hereby shall interfere
with or limit in any way the right of the Company or of any of its Affiliates to
terminate Optionee’s employment, consulting or advising at any time, nor confer
upon Optionee any right to continue in the employ of, or consult or advise with,
the Company or any of its Affiliates.

 

10. Modification and Termination. The rights of Optionee are subject to
modification and termination in certain events as provided in Sections 6.1 and
6.2 of the Plan.

 

11. Restrictions on Sale of Shares. Optionee represents and agrees that upon the
Optionee’s exercise of this Option, in whole or in part, unless there is in
effect at that time under the Securities Act of 1933 a registration statement
relating to the Shares issued to the Optionee, the Optionee will acquire the
Shares issuable upon exercise of this Option for the purpose of investment and
not with a view to their resale or further distribution, and that upon such
exercise thereof the Optionee will furnish to the Company a written statement to
such effect, satisfactory to the Company in form and substance. Following the
Company becoming eligible to use Form S-8, the Company will register the Shares
under the Securities Act of 1933. Optionee agrees that any certificates issued
upon exercise of this Option may bear a legend indicating that their
transferability is restricted in accordance with applicable state and federal
securities law. Any person or persons entitled to exercise this Option under the
provisions of Paragraphs 6 and 7 hereof shall, upon each exercise of this Option
under circumstances in which Optionee would be required to furnish such a
written statement, also furnish to the Company a written statement to the same
effect, satisfactory to the Company in form and substance.

 

12. Plan Governs. This Agreement and the Option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the express terms and

 

3



--------------------------------------------------------------------------------

provisions of the Plan, as it may be construed by the Administrator. Optionee
hereby acknowledges receipt of a copy of the Plan.

 

13. Notices. All notices to the Company shall be addressed to the Corporate
Secretary at the principal executive office of the Company at 8797 Beverly
Boulevard, Suite 310, Los Angeles CA 90048, and all notices to Optionee shall be
addressed to Optionee at the address of Optionee on file with the Company, or to
such other address as either may designate to the other in writing. A notice
shall be deemed to be duly given if and when enclosed in a properly addressed
sealed envelope deposited, postage prepaid, with the United States Postal
Service. In lieu of giving notice by mail as aforesaid, written notices under
this Agreement may be given by personal delivery to Optionee or to the Corporate
Secretary (as the case may be).

 

14. Sale or Other Disposition. If Optionee at any time contemplates the
disposition (whether by sale, gift, exchange, or other form of transfer) of any
Shares acquired by exercise of this Option, the Optionee shall first notify the
Company in writing of such proposed disposition and cooperate with the Company
in complying with all applicable requirements of law, which, in the judgment of
the Company, must be satisfied prior to such disposition.

 

15. Corporate Transactions. In the event of a Corporate Transaction (as defined
below), the Administrator shall notify Optionee at least 30 days prior thereto
or as soon as may be practicable. To the extent not previously exercised, this
Option shall terminate immediately prior to the consummation of such Corporate
Transaction unless the Administrator determines otherwise in its sole
discretion; provided, however, that the Administrator, in its sole discretion,
may (i) permit exercise of this Option prior to its termination, even if this
Option would not otherwise have been exercisable, and (ii) provide that this
Option shall be assumed or an equivalent option substituted by an applicable
successor corporation or any Affiliate of the successor corporation in the event
of a Corporate Transaction. A “Corporate Transaction” means a liquidation or
dissolution of the Company, a merger or consolidation of the Company with or
into another corporation or entity, a sale of all or substantially all of the
assets of the Company, or a purchase or other acquisition of more than 50
percent of the outstanding capital stock of the Company in a single transaction
or a series of related transactions by one person or more than one person acting
in concert.

 

16. Non-Compete Agreement. Notwithstanding anything to the contrary provided
herein, as a condition to the receipt of Shares pursuant to the exercise of this
Option, at any time during which this Option is outstanding and for six months
after any exercise of this Option or the receipt of Shares pursuant to the
exercise of this Option, Optionee shall not, unless otherwise permitted by a
specific agreement with the Company under which Optionee is providing services
to the Company (which permitted arrangement shall be deemed to apply to the
post-termination period for purposes of this Paragraph 16 and which permitted
exception shall also be a permitted exception to any similar non-competition
provision contained in any option previously granted by the Company to
Optionee), directly or indirectly, as agent, employee, consultant, stockholder,
partner or in any other capacity, own, operate, manage, control, engage in,
invest in or participate in any manner in, act as a consultant or advisor to,
render services for, or otherwise assist any person or entity that engages in or
owns, invests in, operates, manages or controls, any venture or enterprise that
directly or indirectly competes with the Company, provided, however, that
nothing contained herein shall be construed to prevent Optionee from investing
in the stock of any competing corporation listed on a national securities
exchange or traded in the over-the-

 

4



--------------------------------------------------------------------------------

counter market, but only if Optionee is not involved in the business of said
corporation and if Optionee (together with Optionee’s spouse, parents, siblings,
and children) does not own more than an aggregate of 5% of the stock of such
corporation. Optionee agrees to notify the Company within 10 days of any
violation of this Paragraph 16. Failure to comply with this Paragraph 16 shall
cause such Option and the exercise or issuance of Shares hereunder to be
rescinded and the benefit of such exercise or issuance to be repaid to the
Company. Optionee agrees and understands that Optionee’s failure to comply with
this Paragraph 16 will subject Optionee’s benefit from the Option to be
forfeited and repaid to the Company, and Optionee agrees to do so within 10 days
of notification by the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

OPTICAL MOLECULAR IMAGING, INC.

By 

       

Name: 

 

David Wohlberg

   

Title: 

 

President

OPTIONEE

By 

   

Address:

       

Social Security Number

 

5